Citation Nr: 1220359	
Decision Date: 06/11/12    Archive Date: 06/22/12

DOCKET NO.  11-15 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to special monthly compensation based on the need for regular aid and attendance of another person or at the housebound rate. 



REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel




INTRODUCTION

The appellant is a Veteran served who served on active duty from August 1950 to August 1954.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Denver, Colorado, Department of Veterans Affairs (VA) Regional Office (RO).  In January 2012 correspondence, the Veteran's representative withdrew the Veteran's request for a hearing (scheduled on that date). 

The issue of service connection for residuals of an epidural hematoma was raised on behalf of the Veteran in a January 2012 statement but has not been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over the issue and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

On January 12, 2012, prior to the promulgation of a decision in the appeal, the Board received written notice from the Veteran's representative that the Veteran intended to withdraw his appeal seeking special monthly compensation based on the need for regular aid and attendance of another person or at the housebound rate; there is no question of fact or law in that matter remaining before the Board.   


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal have been met as to the Veteran's claim seeking  special monthly compensation based on the need for regular aid and attendance of another person or at the housebound rate; the Board has no further jurisdiction in the matter.   38 U.S.C.A. §§ 7104, 7105(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104;38 C.F.R. § 20.201.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn by the appellant or by his or her authorized representative at any time before the Board promulgates a decision in the matter.  38 C.F.R. §§ 20.202,  20.204(c).  Here, the Veteran's representative submitted a statement received January 12, 2012 indicating that the Veteran wished to withdraw his appeal with respect to the issue on appeal.  Hence, there remains no allegation of error of fact or law for appellate consideration with respect to this issue, and the appeal with respect to this issue is dismissed.


ORDER

The appeal seeking entitlement to special monthly compensation based on the need for regular aid and attendance of another person or at the housebound rate is dismissed. 


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


